UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4928



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RICHARD LEN TAYLOR, JR.,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:04-cr-00028-2; 5:06-cv-00100)


Submitted:   July 25, 2007                 Decided:   November 8, 2007


Before TRAXLER and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James O. Rice, Jr., EVANS & RICE, PLLC, Asheville, North Carolina,
for Appellant.   Amy Elizabeth Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard Len Taylor, Jr., pled guilty, pursuant to a plea

agreement, to conspiracy to possess with intent to distribute a

quantity of methamphetamine and using and carrying a firearm during

and in relation to a drug trafficking crime and aiding and abetting

in violation of 21 U.S.C. §§ 841, 846, 851 (2000) and 18 U.S.C.

§§ 24(c), 2 (2000).          The court sentenced him to 322 months’

imprisonment.    On appeal Taylor’s counsel has filed a brief in

accordance    with   Anders    v.   California,   386    U.S.    738   (1967),

concluding    that   there    are   no   meritorious    issues   for   appeal.

However, counsel states that Taylor has requested that he raise the

following claims of ineffective assistance of counsel: (1) failure

to thoroughly explain the import of the proceedings against him in

that he has only a ninth grade education and did not fully

understand the nature of the proceedings; (2) failure to interview

several key witnesses; (3) coercing him to plead guilty to the

charge of knowingly and unlawfully using and carrying a firearm in

furtherance of a drug trafficking crime, a crime for which he is in

fact innocent; and (4) refusing to assert his contention that the

enhancement under 21 U.S.C. § 851 (2000) was improper as it was

based upon an offense committed within the scope of the instant

conspiracy.     Taylor was advised of his right to file a pro se

supplemental brief, but did not do so.          Upon a thorough review of

the record, we affirm.


                                     - 2 -
            Claims of ineffective assistance of counsel must be

brought in a collateral proceeding under 28 U.S.C. § 2255 (2000)

unless it conclusively appears from the face of the record that

appellant’s counsel was ineffective. See United States v. DeFusco,

949 F.2d 114, 120-21 (4th Cir. 1991).      We conclude that because the

first three issues raised by Taylor require consideration of facts

not contained in the existing record, they are not ripe for

consideration    on   direct     appeal.      Taylor’s    claim   that   the

enhancement under 21 U.S.C. § 851 (2000) was improper as it was

based upon an offense committed within the scope of the instant

conspiracy is without merit.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                 We

therefore   affirm    Taylor’s   conviction    and   sentence.     We    deny

counsel's motion to withdraw.        This court requires that counsel

inform Taylor, in writing, of the right to petition the Supreme

Court of the United States for further review.           If Taylor requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may renew his motion at that time.

Counsel's motion must state that a copy thereof was served on

Taylor. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   AFFIRMED


                                   - 3 -